 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Richard Johnson,                                 No. CV-15-00670-PHX-MTL
10                  Plaintiff,                        ORDER
11   v.
12   Tara Diaz, et al.,
13                  Defendants.
14
15          Pending before the Court are Plaintiff’s Motions in Limine No. 1 (Doc. 183) and
16   No. 2 (Doc. 184). The Court heard oral argument on October 25, 2019, and took the

17   matters under advisement. (Doc. 196.) The Court now issues its rulings.
18          Plaintiff Richard Johnson is an Arizona state prisoner. Defendants Tara Diaz,

19   Heather Pruett, and Jeff Rode are Arizona Department of Corrections (“ADOC”)

20   officials. On October 22, 2014, Defendants conducted a hearing and validated Plaintiff
21   as a member of the Warrior Society Security Threat Group (“STG”). Plaintiff alleges
22   that Defendants violated his First Amendment Rights under the United States

23   Constitution because they validated him as a member of the Warrior Society STG in

24   Retaliation for him having previously submitted grievances concerning his cell conditions

25   and other related matters. It is undisputed that Defendants’ decision to validate Plaintiff

26   as a member of the Warrior Society STG was based solely on information contained in
27   the “Validation Packet,” which detailed evidence that was collected between June 9, 2014
28   and August 1, 2014.
 1            In Plaintiff’s Motion in Limine No. 1: Regarding Prior or Subsequent STG
 2   Validation Information, Plaintiff moves the Court (Doc. 183, at 1) to preclude Defendants
 3   “from introducing at trial evidence relating to Johnson’s status as a Security Threat
 4   Group (“STG”) member that was not contained in Johnson’s Validation Packet…”
 5   Plaintiff argues that any gang-related or disciplinary infraction evidence that was not
 6   contained in the Validation Packet is irrelevant to whether Defendants had a retaliatory
 7   motive during the October 22, 2014 hearing. (Doc. 183, at 2.) Defendants respond that
 8   any gang-related or disciplinary infraction evidence that was not contained in the
 9   Validation Packet should be admissible to rebut the allegation by Plaintiff that
10   Defendants were part of a larger conspiracy to retaliate against him for filing grievances.
11   (Doc. 186, at 2.) More specifically, Defendants contend that evidence outside of what
12   was contained in the Validation Packet will “refute any attempt to have the jury infer that
13   [Plaintiff’s] conspiracy theory is evidenced by his never having been involved in any
14   prison gang activity.” (Id.) At oral argument Defendants conceded, however, that any
15   gang-related or disciplinary infraction evidence that was not contained in the Validation
16   Packet should only be admissible as rebuttal evidence if appropriate, not in their cases in
17   chief.
18            At this juncture, without having heard Plaintiff’s case in chief, the Court agrees
19   that evidence of Plaintiff’s gang-related activity or disciplinary infractions that was not
20   contained in the Validation Packet is irrelevant to the question of whether Defendants
21   validated Plaintiff in retaliation for filing grievances. As set forth below, it is ordered
22   granting Plaintiff’s Motion in Limine No. 1.
23            In Plaintiff’s Motion in Limine No. 2: Regarding June 6, 2010 Incident, Plaintiff
24   seeks (Doc. 184, at 1) to preclude Defendants from introducing evidence about his role in
25   the June 6, 2010 murder of another inmate. Information about Plaintiff’s role in the June
26   6, 2010 murder was not contained in the Validation Packet and Defendants did not
27   consider it when validating Plaintiff as an STG member. Defendants agreed at oral
28   argument that they would not introduce evidence about the homicide in their cases in


                                                 -2-
 1   chief, and that any such evidence would only potentially be relevant as rebuttal evidence.
 2   As set forth below, it is therefore ordered granting Plaintiff’s Motion in Limine No. 2.
 3          For the foregoing reasons,
 4          IT IS ORDERED granting Plaintiff’s Motion in Limine No. 1 (Doc. 183).
 5   Defendants are precluded from mentioning in opening statements and from asking
 6   questions during Plaintiff’s case in chief about Plaintiff’s gang-related activity or
 7   disciplinary infractions that was not contained in the Validation Packet. Defendants are
 8   also precluded from presenting such evidence in their own cases in chief (and in
 9   Plaintiff’s rebuttal case, if any) without moving the Court for reconsideration of this
10   order. Defendants are not foreclosed from moving for reconsideration of this Order if
11   warranted to rebut evidence presented by Plaintiff in his case in chief.
12          IT IS FURTHER ORDERED granting Plaintiff’s Motion in Limine No. 2, (Doc.
13   184). Defendants are precluded from mentioning in opening statements and from asking
14   questions during Plaintiff’s case in chief about Plaintiff’s role in the June 6, 2010 murder.
15   Defendants are also precluded from presenting such evidence in their own cases in chief
16   (and in Plaintiff’s rebuttal case, if any) without moving the Court for reconsideration of
17   this order. Defendants are not foreclosed from moving for reconsideration of this Order
18   if warranted to rebut evidence presented by Plaintiff in his case in chief.
19          Dated this October 28, 2019.
20
21
22
23
24
25
26
27
28


                                                 -3-
